United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.L., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, San Francisco, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0723
Issued: October 15, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 7, 2020 appellant filed a timely appeal from an August 13, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.1
ISSUE
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $10,044.07 for the period April 1, 2018 through June 22, 2019 for which she was
without fault, because she concurrently received FECA wage-loss compensation and Social
1

The Board notes that, following the August 13, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

Security Administration (SSA) age-related retirement benefits without an appropriate offset;
(2) whether OWCP properly denied waiver of recovery of the overpayment; and (3) whether it
properly required recovery of the overpayment by deducting $446.00 from appellant’s continuing
compensation payments.
FACTUAL HISTORY
On March 12, 2003 appellant, then a 50-year-old clerk, filed a traumatic injury claim (Form
CA-1) alleging that on March 3, 2003 she experienced right shoulder pain and pulled a right
trapezius muscle when she reached up and pulled a case of flat mail while in the performance of
duty. She stopped work on March 3, 2003 and returned to full-duty work on March 30, 2003.
OWCP accepted appellant’s claim for right shoulder tendinitis and right shoulder strain. On July 9,
2003 appellant stopped work due to surgery. She returned to full-time, modified-duty work on
August 13, 2003.
On June 10, 2010 OWCP granted appellant a schedule award for four percent permanent
impairment of the left upper extremity. The award ran for 12.48 weeks from July 9 to
October 4, 2004.
On July 8, 2010 appellant stopped work because the employing establishment was no
longer able to accommodate her work. OWCP paid her wage-loss compensation benefits on the
supplemental rolls, effective July 7, 2010 and on the periodic rolls, effective August 1, 2010.2
On February 18, 2014 appellant returned to part-time, modified-duty working six hours per
day. OWCP adjusted her wage-loss compensation benefits based on her actual benefits as a parttime mail processing clerk.
In an April 2, 2014 letter, OWCP advised appellant that FECA requires that her continuing
wage-loss compensation benefits be reduced if she began receiving SSA benefits based on her age
and federal service. It informed her that, if she failed to report receipt of such retirement benefits,
it could result in an overpayment of benefits.
In a subsequent letter dated April 28, 2014, OWCP noted that appellant requested a
duplicate copy of a Form CA-1032 that was previously provided to her. It afforded her 30 days to
submit the completed form.
In a Form CA-1032 dated June 21, 2018, appellant responded “yes” indicating that she
received age-related retirement benefits from SSA as part of an annuity for federal service.
On December 11, 2018 OWCP requested information from SSA regarding appellant’s dual
benefits.

2

Under OWCP File No. xxxxxx372, appellant filed an occupational disease claim (Form CA-2) on November 17,
2010 alleging that she developed carpal tunnel and tingling sensation in both fingers as a result of her repetitive
employment duties. OWCP accepted her claim for bilateral carpal tunnel syndrome. It administratively combined
that claim with the current claim under File No. xxxxxx117, with the latter serving as the master file.

2

Appellant retired from federal service, effective December 31, 2018.
On May 15, 2019 an SSA representative provided OWCP a Federal Employees Retirement
System (FERS)/SSA dual benefit calculation worksheet. The SSA representative provided
corresponding monthly SSA age-related retirement benefit rates beginning April 1, 2018 that both
included and excluded appellant’s FERS contributions. The form indicated that, beginning
April 1, 2018, appellant’s SSA rate with FERS was $1,574.00 and without FERS was $914.10;
that, beginning December 1, 2018, her SSA rate with FERS was $1,617.50 and without FERS was
$939.60; that, beginning January 1, 2019, her SSA rate with FERS was $1,648.50 and without
FERS was $939.60.
Effective June 23, 2019, OWCP paid appellant at the adjusted amount of $654.37 to
include the offset of her SSA age-related retirement benefits attributable to her federal service.
OWCP completed a FERS offset calculation worksheet on June 27, 2019. It calculated the
overpayment amount by determining the daily FERS offset amount and multiplying that amount
by the number of days in each period from April 1, 2018 through June 22, 2019 for a total
overpayment amount of $10,044.07.
In a Form CA-1032 dated June 2, 2019, appellant responded “Yes” indicating that she
received retirement benefits from SSA as part of an annuity for federal service.
In a preliminary overpayment determination dated July 9, 2019, OWCP notified appellant
that she had received an overpayment of compensation in the amount of $10,044.07 because it had
failed to reduce her wage-loss compensation benefits for the period April 1, 2018 through June 22,
2019 by the portion of her SSA benefits that were attributable to federal service. It further advised
her of its preliminary determination that she was not at fault in the creation of the overpayment
because she could not have reasonably known that an improper payment had occurred. OWCP
provided appellant an overpayment action request form and an overpayment recovery
questionnaire (Form OWCP-20). Additionally, it notified her that within 30 days of the date of
the letter she could request a telephone conference, a final decision based on the written evidence,
or a prerecoupment hearing.
On August 5, 2019 appellant completed an overpayment action request form. She
indicated that she disagreed with the amount of the overpayment and requested a waiver of the
overpayment. In an enclosed statement, appellant explained that she had acted on incorrect
information when she spent funds in ways in which she otherwise would not have done. She
contended that she would not have taken her SSA benefits in 2018 and would have waited until
2019. Appellant related that she had contacted her claims examiner before planning to retire to
ask if her OWCP benefit would be affected and was told “No.” She also reported that she notified
OWCP that she was receiving SSA benefits when she filled out the CA-1032 forms.
By decision dated August 13, 2019, OWCP finalized the preliminary overpayment
determination, finding that appellant had received an overpayment of compensation in the amount
of $10,044.07 for the period from April 1, 2018 through June 22, 2019 because she received SSA
benefits in addition to her wage-loss compensation benefits under FECA without a proper offset.
It also found that she was without fault in the creation of the overpayment, but denied waiver of

3

recovery of the overpayment because she had not completed and returned OWCP’s Form
OWCP-20. OWCP concluded, therefore, that “you provided no evidence to support your
contention that you have financially suffered and spent funds in ways that you would otherwise
would not have done so.” It determined that recovery of the overpayment would require deducting
$446.00 every 28 days from appellant’s continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.3 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.4
Section 10.421(d) of OWCP’s implementing regulations requires that OWCP reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service.5 FECA Bulletin No. 97-09 states that FECA
benefits have to be adjusted for the FERS portion of SSA benefits because the portion of the SSA
benefit earned as a federal employee is part of the FERS retirement package, and the receipt of
FECA benefits and federal retirement concurrently is a prohibited dual benefit.6
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $10,044.07 for the period April 1, 2018 through June 22, 2019
because she concurrently received SSA age-related retirement benefits while receiving FECA
wage-loss compensation benefits without an appropriate offset.7
The evidence of record indicates that, while appellant was receiving compensation for
wage-loss compensation benefits under FECA, she was also receiving SSA age-related retirement
benefits based upon her federal service. A claimant cannot receive both compensation for wageloss compensation benefits under FECA and SSA age-related retirement benefits attributable to
federal service for the same period.8 The information provided by SSA established that appellant
received SSA age-retirement benefits that were attributable to federal service during the period
April 1, 2018 through June 22, 2019. Consequently, the fact of overpayment has been established.

3

5 U.S.C. § 8102(a).

4

Id. at § 8116.

5

20 C.F.R. § 10.421(d); see S.M., Docket No. 17-1802 (issued August 20, 2018); L.J., 59 ECAB 264 (2007).

6

FECA Bulletin No. 97-09 (issued February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

7

R.C., Docket No. 19-0845 (issued February 3, 2020); A.F., Docket No. 19-0054 (issued June 12, 2019).

8

Supra note 6.

4

To determine the amount of the overpayment, the portion of SSA’s benefits that were
attributable to federal service must be calculated. OWCP received documentation from SSA with
respect to the specific amount of SSA age-related retirement benefits that were attributable to
federal service. SSA provided its rate with FERS and without FERS for specific periods from
April 1, 2018 through June 22, 2019. OWCP provided its calculations for each relevant period
based on SSA’s worksheet.
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period April 1, 2018 through June 22, 2019 and finds that an overpayment of compensation in the
amount of $10,044.07 was created.9
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an individual who is without fault in creating or
accepting an overpayment is still subject to recovery of the overpayment unless adjustment or
recovery would defeat the purpose of FECA or would be against equity and good conscience.10
Thus, a finding that appellant was without fault does not automatically result in waiver of the
overpayment. OWCP must then exercise its discretion to determine whether recovery of the
overpayment would defeat the purpose of FECA or would be against equity and good conscience.11
Section 10.436 of OWCP’s implementing regulations provides that recovery of an
overpayment would defeat the purpose of FECA if such recovery would cause hardship because
the beneficiary from whom OWCP seeks recovery needs substantially all of his or her current
income (including compensation benefits) to meet current ordinary and necessary living expenses
and, also, if the beneficiary’s assets do not exceed a specified amount as determined by OWCP
from data provided by the Bureau of Labor Statistics.12 An individual is deemed to need
substantially all of his or her current income to meet current ordinary and necessary living expenses
if monthly income does not exceed monthly expenses by more than $50.00.13
Section 10.437 of OWCP’s implementing regulations provides that recovery of an
overpayment is considered to be against equity and good conscience when an individual who
received an overpayment would experience severe financial hardship attempting to repay the debt;
and when an individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right or changes his or her position for the worse.14 OWCP’s procedures
9

See L.W., Docket No. 19-0787 (issued October 23, 2019); L.L., Docket No. 18-1103 (issued March 5, 2019).

10

5 U.S.C. § 8129(a)-(b).

11

L.S., 59 ECAB 350 (2008).

12

20 C.F.R. § 10.436. OWCP’s procedures provide that the assets must not exceed a resource base of $6,200.00
for an individual or $10,300.00 for an individual with a spouse or dependent plus $1,200.00 for each additional
dependent. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Final Overpayment Determinations,
Chapter 6.400.4a(3) (September 2018).
13

Id. at Chapter 6.400.4(a)(3) (September 2018).

14

20 C.F.R. § 10.437; see E.H., Docket No. 18-1009 (issued January 29, 2019).

5

provide that, to establish that a valuable right has been relinquished, an individual must
demonstrate that the right was in fact valuable, that he or she was unable to get the right back, and
that his or her action was based primarily or solely on reliance on the payment(s) or on the notice
of payment.15
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver must
be considered, and repayment is still required unless adjustment or recovery of the overpayment
would defeat the purpose of FECA or be against equity and good conscience.16
The Board finds that appellant has not established that recovery of the overpayment would
defeat the purpose of FECA because she has not completed the Form OWCP-20 recovery
questionnaire and not provided any supporting financial information. OWCP, therefore, did not
have the financial information necessary to determine if appellant needed substantially all of her
current income to meet current ordinary and necessary living expenses and, also, if her assets
exceeded a specified amount as determined by OWCP.17
The Board also finds that appellant did not establish that she was entitled to waiver on the
basis that recovery of the overpayment would be against equity and good conscience. In a
statement received on August 12, 2019, appellant asserted that she had acted on incorrect
information when she spent funds in ways in which she otherwise would not have done. She also
contended that she would not have taken her SSA benefits in 2018 and would have waited until
2019. Appellant, however, did not provide any financial information to support her allegations.
She, therefore, did not establish that recovery of the overpayment was against equity and good
conscience.18
LEGAL PRECEDENT -- ISSUE 3
Section 10.441(a) of OWCP’s regulations19 provides in pertinent part:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to OWCP the amount of the overpayment as
soon as the error is discovered or his or her attention is called to same. If no refund
is made, OWCP shall decrease later payments of compensation, taking into account
the probable extent of future payments, the rate of compensation, the financial
15

FECA Procedure Manual, supra note 12 at Chapter 6.400.4c(3) (September 2018).

16

20 C.F.R. § 10.436.

17

Supra note 12.

18

R.C., supra note 7; M.A., Docket No. 18-1666 (issued April 26, 2019).

19

20 C.F.R. § 10.441(a).

6

circumstances of the individual, and any other relevant factors, so as to minimize
any hardship.”20
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$446.00 from appellant’s continuing compensation every 28 days.
OWCP provided appellant a Form OWCP-20 with its July 9, 2019 preliminary
determination. It afforded her the opportunity to provide appropriate financial information and
documentation to OWCP.21 Appellant did not complete the overpayment recovery questionnaire
or provide the necessary financial information to support her income and expenses prior to the
final August 13, 2019 overpayment decision. The overpaid individual is responsible for providing
information about income, expenses, and assets as specified by OWCP.22 When an individual fails
to provide requested financial information, OWCP shall follow minimum collection guidelines
designed to collect the debt promptly and in full.23 As appellant did not submit supporting financial
documentation to OWCP as requested, the Board finds that there is no evidence of record to
establish that OWCP erred in directing recovery of the $10,044.07 overpayment at the rate of
$446.00 every 28 days from her continuing compensation payments.24
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$10,044.07 for the period April 1, 2018 through June 22, 2019, for which she was not at fault, as
she concurrently received FECA wage-loss compensation benefits and SSA age-related retirement
benefits without an appropriate offset. The Board further finds that OWCP properly denied waiver
of recovery of the overpayment and properly required recovery of the overpayment by deducting
$446.00 every 28 days from her continuing compensation payments.

20

Id.; see C.M., Docket No. 19-1451 (issued March 4, 2020).

21

Id. at § 10.438.

22

Id. at § 10.438(a); see M.S., Docket No. 18-0740 (issued February 4, 2019).

23

See A.S., Docket No. 19-0171 (issued June 12, 2019); Frederick Arters, 53 ECAB 397 (2002); Federal (FECA)
Procedure Manual, supra note 12 at Chapter 6.400.3 (September 2018).
24

See E.K., Docket No. 18-0587 (issued October 1, 2018); S.B., Docket No. 16-1795 (issued March 2, 2017).

7

ORDER
IT IS HEREBY ORDERED THAT the August 13, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 15, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

